DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 23-31, 33-40, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-18, and 20-24 of U.S. Patent No. 9,655,046.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar to the claims of U.S. Patent No. 9,655,046.
Claim 23 of the pending application is similar to claim 1 lines 1-6 and 9-12 of U.S. Patent No. 9,655,046.  
Claim 24 of the pending application is similar to claim 2 and claim 21 of U.S. Patent No. 9,655,046.  
Claim 25 of the pending application is similar to claim 3 and claim 22 of U.S. Patent No. 9,655,046.  
Claim 26 of the pending application is similar to claim 4 and claim 23 of U.S. Patent No. 9,655,046.  
Claim 27 of the pending application is similar to claim 5 and claim 24 of U.S. Patent No. 9,655,046.  
Claim 28 of the pending application is similar to claim 6 of U.S. Patent No. 9,655,046.  
Claim 29 of the pending application is similar to claim 7 of U.S. Patent No. 9,655,046.  
Claim 30 of the pending application is similar to claim 8 of U.S. Patent No. 9,655,046.  
Claim 31 of the pending application is similar to claim 9 of U.S. Patent No. 9,655,046.  
Claim 33 of the pending application is similar to claim 11 lines 1-9 and 12-16 of U.S. Patent No. 9,655,046.  

Claim 35 of the pending application is similar to claim 13 of U.S. Patent No. 9,655,046.  
Claim 36 of the pending application is similar to claim 14 of U.S. Patent No. 9,655,046.  
Claim 37 of the pending application is similar to claim 15 of U.S. Patent No. 9,655,046.  
Claim 38 of the pending application is similar to claim 16 of U.S. Patent No. 9,655,046.  
Claim 39 of the pending application is similar to claim 17 of U.S. Patent No. 9,655,046.  
Claim 40 of the pending application is similar to claim 18 of U.S. Patent No. 9,655,046.  
Claim 42 of the pending application is similar to claim 20 lines 1-8 and 12-15 of U.S. Patent No. 9,655,046.  
Claims 23-31, 33-40, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-18, and 20-28 of U.S. Patent No. 10,321,400.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar to the claims of U.S. Patent No. 10,321,400.
Claim 23 of the pending application is similar to claim 1 lines 1-5 and 8-11 of U.S. Patent No. 10,321,400.
Claim 24 of the pending application is similar to claim 2 and claim 21 of U.S. Patent No. 10,321,400.
Claim 25 of the pending application is similar to claim 3 and claim 22 of U.S. Patent No. 10,321,400.
Claim 26 of the pending application is similar to claim 4 and claim 23 of U.S. Patent No. 10,321,400.
Claim 27 of the pending application is similar to claim 5 and claim 24 of U.S. Patent No. 10,321,400.

Claim 29 of the pending application is similar to claim 7 and claim 26 of U.S. Patent No. 10,321,400.
Claim 30 of the pending application is similar to claim 8 and claim 27 of U.S. Patent No. 10,321,400.
Claim 31 of the pending application is similar to claim 9 and claim 28 of U.S. Patent No. 10,321,400.
Claim 33 of the pending application is similar to claim 11 lines 1-8 and 11-15 of U.S. Patent No. 10,321,400.
Claim 34 of the pending application is similar to claim 12 of U.S. Patent No. 10,321,400.
Claim 35 of the pending application is similar to claim 13 of U.S. Patent No. 10,321,400.
Claim 36 of the pending application is similar to claim 14 of U.S. Patent No. 10,321,400.
Claim 37 of the pending application is similar to claim 15 of U.S. Patent No. 10,321,400.
Claim 38 of the pending application is similar to claim 16 of U.S. Patent No. 10,321,400.
Claim 39 of the pending application is similar to claim 17 of U.S. Patent No. 10,321,400.
Claim 40 of the pending application is similar to claim 18 of U.S. Patent No. 10,321,400.
Claim 42 of the pending application is similar to claim 20lines 1-8 and 11-14  of U.S. Patent No. 10,321,400.
Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,945,208.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar to the claims of U.S. Patent No. 10,945,208.

Claim 24 of the pending application is similar to claim 2 of U.S. Patent No. 10,945,208.
Claim 25 of the pending application is similar to claim 3 of U.S. Patent No. 10,945,208.
Claim 26 of the pending application is similar to claim 4 of U.S. Patent No. 10,945,208.
Claim 27 of the pending application is similar to claim 5 of U.S. Patent No. 10,945,208.
Claim 28 of the pending application is similar to claim 6 of U.S. Patent No. 10,945,208.
Claim 29 of the pending application is similar to claim 7 of U.S. Patent No. 10,945,208.
Claim 30 of the pending application is similar to claim 8 of U.S. Patent No. 10,945,208.
Claim 31 of the pending application is similar to claim 9 of U.S. Patent No. 10,945,208.
Claim 32 of the pending application is similar to claim 10 of U.S. Patent No. 10,945,208.
Claim 33 of the pending application is similar to claim 11 liens 1-5 and 9-13 of U.S. Patent No. 10,945,208.
Claim 34 of the pending application is similar to claim 12 of U.S. Patent No. 10,945,208.
Claim 35 of the pending application is similar to claim 13 of U.S. Patent No. 10,945,208.
Claim 36 of the pending application is similar to claim 14 of U.S. Patent No. 10,945,208.
Claim 37 of the pending application is similar to claim 15 of U.S. Patent No. 10,945,208.
Claim 38 of the pending application is similar to claim 16 of U.S. Patent No. 10,945,208.
Claim 39 of the pending application is similar to claim 17 of U.S. Patent No. 10,945,208.
Claim 40 of the pending application is similar to claim 18 of U.S. Patent No. 10,945,208.
Claim 41 of the pending application is similar to claim 19 of U.S. Patent No. 10,945,208.
Claim 42 of the pending application is similar to claim 20 lines 1-7 and 10-13 of U.S. Patent No. 10,945,208.

Allowable Subject Matter
Claims 23-42 are allowed (pending double patenting rejection of claims 23-42):
The following is an examiner’s statement of reasons for allowance (pending double patenting rejection of claims 23-42):
Independent claims 23, 33, and 42:
U.S. Patent No. 7,505,795 to Lim et al disclose in Figures 2-4 a method of reducing power consumption in a wireless network device (device 102/212), comprising: 
Receiving (Column 8 lines 5-25) a beacon periodically broadcast at a beacon broadcast interval in a wireless network.  Device 102/212 wakes up at designated wakeup times according to its sleep interval that is any multiple of the beacon count, at which time device 102/212 wakes up to receive the beacon and then returns to sleep.  For example: if the sleep interval is three times the beacon count, device 102/212 wakes up from sleeping at every 3rd beacon to receive every 3rd beacon.  The sleep interval is determined by power management 131, MC 116, L2/L3 118 and system memory 140 and the sleep interval is indicated by the sleep interval timer 120.  Lim et al does not specifically disclose “based at least in part on a beacon periodically broadcast by a network coordinator in the wireless network”.  However, APs conventionally periodically broadcast beacons to devices: U.S. Patent No. 7,881,755 to Mishra et al disclose AP periodically broadcasts beacons to STA1 and STA2; STA1 has a listen interval of 2 and wakes up from sleeping every other beacon to selectively receive every other beacon; STA2 has a listen interval of 3 and wakes up from sleeping every third beacon to selectively receive every third beacon.  Refer to Column 25 line 60 to Column 26 line 10 and Column 28 line 16 to Column 30 line 48.
Adjusting the sleep duration, in response to receiving an external interrupt (user adjusting the power saving level using slider button in input/output device 216)...  The user can adjust the sleep interval by adjusting the power saving level for device 102/212 using slider button in input/output device 216.  If the user specifies a first level of power saving shown by slider button position 219, a 

However, none of the prior art disclose the limitation “adjusting the sleep duration, in response to receiving an external interrupt, by subtracting a time for which the wireless network device has slept during a most recent sleep period from the beacon broadcast interval”, and can be logically combined with Lim et al and Mishra et al. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S.  Publication No. 20050221869 to Liu et al disclose in Figures 1-7 a mobile station in a wireless network dynamically adjusts its sleeping time for power saving based on its data traffic activity..  Refer to Sections 0008-0056.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christine Ng/
Examiner, AU 2464
January 4, 2022